Dissenting Opinion.
Zollars, J.
— I am constrained to dissent from so much of the opinion of the majority of the court as bases the reversal of the judgment upon the action of the court below in reading to the jury certain sections of the statute. It is stated in the record that upon the request of the jury they were returned to the court room, and the court read to them the 2d, 4th, 7th and 8th sections of chapter 7 of the Revised Statutes of Indiana, defining felonies and prescribing the punishment therefor. These sections, as so read, are set out in full, and are literal copies of the statute, 2 R. S. 1876, p. 423.
The record contains this further statement: “At the time the jury requested the court to read said sections of the statute to the jury, the defendant, by his counsel, objected to the court reading said sections of the statute to the jury from the second volume of the Revised Statutes, and insisted that said sections should be reduced to writing before being read, and *513read in writing, and not from the statute.” It will be seen from this that no objection was made to the contents of the .sections being read to the jury. It appears, rather, that this was desired by appellant, provided the court would first copy them. The sole objection was to the reading of the sections from the volume of the statutes.
The duty of this court in the disposition of criminal cases on appeal is defined and fixed by section 1891, R. S. 1881, which is an enlargement upon section 160, 2 R. S. 1876, p. 412. This section is as follows: “In the consideration of the questions which are presented upon an appeal, the Supreme Court shall not regard technical errors or defects or exceptions to any decision or action of the court below, which did not, in the opinion of the Supreme Court, prejudice the substantial rights of the defendant.”
While I grant that the reading of the sections from the volume of the statutes was not a full compliance with the law requiring instructions to be reduced to writing, I do not concede that the sections thus read constituted nothing more than an oral instruction. Had the court, instead of reading the .sections from the volume of the statute, cut them out and. fastened them upon a sheet with other instructions, and read them to the jury, it could not be said, with reason, that the law in relation to the giving of written instructions had not been substantially and sufficiently complied with.
I would not sanction the reading of law magazines, or sections from legal text-books, as the one may be mislaid, and the text of the other change, so that it might be difficult, if not impossible, in some cases, to determine just what was read to the jury. These objections do not apply with the same force to the reading of the sections defining the offence from the statutes of the State. These sections are in the bound volumes of the State laws, and are accessible at all times and at all places in the State, as they are upon the desks and tables of all the courts, if not of all the lawyers, in the State; and when *514the chapter and sections are given, as in this ease, there can. be no doubt about what was read to the jury; and there can be no difficulty in incorporating it into the bill of exceptions,, except the trouble of copying. • From what I have said it must not be understood that I approve of the course of the court below in so reading from the statutes. What I contend for in this case is, that, while the court below committed an error, it is not such an error as justifies us in reversing the judgment. The substantial rights of appellant could not in any way be affected by it. The verdict of the jury would doubtless have been the same, whether the sections were read from the volume or copied by the court and read to thém.
There is nothing so dangerous to the rights of a party litigant as improper instructions, and yet this court has held, in a long line of decisions, that a judgment will not be reversed upon an erroneous instruction if the substantial rights of the complaining party have not been affected thereby. This doctrine has been applied in at least two criminal cases that I now remember. Smith v. State, 28 Ind. 321; Rollins v. State 62 Ind. 46.
The last of the above cases was decided with reference to section 160, 2 R. S. 1876, p. 412, and extends that statute, as it seems to me, further than it would be necessary to extend the present statute to uphold the judgment in this case. If the present case is not one to which the statute above set out should be applied I am unable to conceive of a case that would be. I am willing to extend to accused parties every protection of the law, and surround them with every presumption of innocence, but I do' not feel like giving my consent that this court shall overturn the verdicts of juries and the judgments of the lower courts upon technicalities, such as I believe the error complained of in this case to be, which do not affect substantial rights.